— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered November 9, 1983, convicting him of rape in the first degree, attempted sodomy in the first degree (two counts), and attempted rape in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Contrary to the defendant’s contention, his flight with the crowd in pursuit and the citizens’s information, amounted to sufficient evidence for the trial court to find that the arresting officer had probable cause to believe that the defendant had committed a crime (see, People v Miner, 42 NY2d 937, 938; People v Cantre, 95 AD2d 522, 526; People v Crosby, 91 AD2d 20, 27). The showup approximately 2 or 3 blocks from the scene of the crime and within 20 minutes thereafter was not unduly suggestive (see, People v Ford, 110 AD2d 847; People v Thomas, 105 AD2d 1098). Further, neither the Judge’s conduct nor a spectator’s hostile facial expression deprived the defendant of a fair trial (see, People v Thomas, 50 NY2d 467, 471; People v Costello, 104 AD2d 947). Finally, there is no reason or basis to disturb the sentence (see, People v Farrar, 52 NY2d 302, 305). Fiber, J. P., Kunzeman, Kooper and Spatt, JJ., concur.